internal_revenue_service number info release date index numbers date the honorable united_states senate washington d c attention dear senator thank you for your letter dated date with the information about from your constituent mr mr is concerned may have violated its tax-exempt status by preparing a television commercial critical of presidential candidate george w bush and wonders if the internal_revenue_service irs has different rules for each political_party because of sec_6103 of the internal_revenue_code the code which is designed to protect the privacy of taxpayers i cannot comment directly on matters involving specific organizations however here is some general information that i hope will be helpful in your response to mr what may appear to be prohibited political activity by a tax-exempt_organization may be permissible depending on the tax status of the organization funding the activity charitable organizations exempt from federal_income_tax under sec_501 of the code are prohibited by statute from intervening in political campaigns on behalf of or in opposition to any candidate for public_office any political campaign intervention activities carried on by a sec_501 organization could result in the loss of such tax-exempt status and equally important could cause imposition of excise_taxes on the organization and its management see sec_504 sec_4955 and related provisions many charitable organizations however have affiliated organizations exempt under sec_501 of code sec_501 organizations are not eligible to receive tax-deductible contributions but may engage in political activities without jeopardizing their tax-exempt status so long as political activities are not their primary activity in addition sec_501 organizations sometimes establish political action committees or pacs to engage in political activities irs commissioner richardson in invited the tax writing committees of the congress to investigate under the limited disclosure provisions of sec_6103 of the code allegations the irs engaged in politically targeted examinations of tax-exempt organizations the congress recently exercised its oversight function to investigate the irs’s administration of exempt_organization matters the joint_committee on taxation thoroughly investigated these allegations and released its report of investigation of allegations relating to internal_revenue_service handling of tax-exempt_organization matters jcs-3-00 in date the committee found no credible_evidence the irs selects tax-exempt organizations for examination based on the views of the organizations or their members or otherwise applied the tax laws using anything other than objective criteria this report shows the irs is committed to fair impartial and nonpartisan enforcement of the internal revenue laws in the exempt_organizations area i hope this information is helpful to mr if you have any further questions please call me or id - at - sincerely steven t miller director exempt_organizations
